Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-18, 34-42, drawn to a nucleic acid molecule comprising a nucleotide sequence encoding an inhibitory chimeric antigen receptor (iCAR) capable of preventing or attenuating undesired activation of an effector immune cell, wherein the iCAR comprises an extracellular domain that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent from mammalian tumor cells due to loss of heterozygosity (LOH) but present at least on all cells of related mammalian normal tissue; and an intracellular domain comprising at least one signal transduction element that inhibits an effector immune cell.

Note: the meaning of claims 36-41 is unclear in that these claims refer to various terms like “iCAR,” “pCAR,” “sheddase,” “protease,” etc.  that do not appear in claim the claim from which these depend.  However, since these claims depend on claim 34 at first glance they are most appropriately placed in Group I.

Group II, claim(s) 19 and 20, drawn to A method of preparing an inhibitory chimeric antigen receptor (iCAR) capable of preventing or attenuating undesired activation of an effector immune cell, as defined in claims 1 to 8, the method comprising: (i) retrieving a list of human genomic variants of protein-encoding genes from at least one database of known variants; (ii) filtering the list of variants retrieved in (i) by: (a) selecting variants resulting in an amino acid sequence variation in the protein encoded by the respective gene as compared with its corresponding reference allele, (b) selecting variants of genes wherein the amino acid sequence variation is in an extracellular domain of the encoded protein, (c) selecting variants of genes that undergo loss of heterozygosity (LOH) at least in one tumor, and (d) selecting variants of genes that are expressed at least in a tissue of origin of the at least one tumor in which they undergo LOH according to (c), thereby obtaining a list of variants having an amino acid sequence variation in .

Group III, claims 21-26 and 29-31, drawn to a method for preparing a safe effector immune cell comprising: (i) transfecting a TCR-engineered effector immune cell directed to a tumor-associated antigen with a nucleic acid molecule comprising a nucleotide sequence encoding an iCAR of any one of claims 1 to 8 or transducing the cells with a vector of claim 9; or (ii) transfecting a naive effector immune cell with a nucleic acid molecule comprising a nucleotide sequence encoding an iCAR of any one of claims 1 to 8 and a nucleic acid molecule comprising a nucleotide sequence encoding an aCAR defined in any one of claims 10 to 13; or transducing an effector immune cell with a vector of any one of claims 10 to 18, and to a safe effector immune cell obtained by the method of claim 21.

Group IV, claim 27, drawn to a method of selecting a personalized biomarker for a subject having a tumor characterized by LOH, the method comprising (i) obtaining a tumor biopsy from the subject; (ii) obtaining a sample of normal tissue from the subject, e.g. PBMCs; (iii) identifying a single allelic variant of a polymorphic cell surface epitope that is not expressed by cells of the tumor due to LOH, but that is expressed by the cells of the normal tissue, thereby identifying a personalized biomarker for the subject.

Group V, claims 28, 32 and 33 drawn to a method for treating cancer in a patient having a tumor characterized by LOH, comprising administering to the patient an effector immune cell of claim 22, wherein the iCAR is directed to a single allelic variant encoding a polymorphic cell surface .  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

If applicant elects the invention of Group I then applicant is required to elect a species of combination of nucleic acid molecules selected from the various species recited in claim 35, e.g., “a constitutive aCAR and an iCAR” OR “a constitutive aCAR and a pCAR” OR “a conditional aCAR and an iCAR” OR “a conditional aCAR and an pCAR.”
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

If applicant elects the invention of Group I and elects the species of combination of nucleic acid molecules in claim 35 which is “a constitutive aCAR and an iCAR” then applicant is required to make the following additional species elections:

Applicant is required to elect a species of cell surface epitope bound by the iCAR selected from the various species recited in claim 2, e.g., “a GPCR” OR “an ion-channel or a receptor tyrosine kinase” OR “an HLA-A” OR “an HLA-B” etc.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

Applicant is required to elect a species of format for the extracellular binding domain of the iCAR selected from the various species recited in claim 3, e.g., “the species of claim 3, part (i)” OR “the species of claim 3, part (ii)” OR “the species of claim 3, part (iii)”.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

Applicant is required to elect a species of signal transduction element capable of inhibiting an effector immune cell, wherein said signal transduction element is homologous to a signal transduction element of an checkpoint protein selected from the various species recited in claim 7, e.g., “PD1,” OR “CTLA4,” OR “BTLA,” etc.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

Applicant is required to elect a species of viral self cleaving peptide selected from the various species recited in claim 17, e.g., “T2A from TaV” OR “F2A from FMDV” OR “E2A from ERAV,” etc.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

If applicant elects the invention of Group III, applicant is required to elect a species of immune cell type to be transfected selected from the cells of claim 21, part (i) OR claim 21, part (ii).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 

If applicant elects the invention of Group I and further elects the species which is “an aCAR and an iCAR,” or applicant elects the invention of Group III then Applicant is required to elect a species of cell surface epitope bound by the aCAR selected from the various species recited in claims 12 and 24, e.g., “CD19” OR “CD20” OR “CD22,” etc.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid encoding iCAR that specifically binds to a single allelic variant of a polymorphic cell surface epitope absent form tumor cells due to LOH, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of over Pule et al. (2016/0289293) in view of Morgan et al. (Molecular Therapy, vol. 18 no. 4, 843–851, 2010), Sun et al. (Breast Cancer Research 2014, 16:R61), McEvoy et al. (Tissue Antigens, 2002, 60: 235–243) and Ellis et al. (Human Immunology, 61, 334–340 (2000))(all cited on an IDS).

nd promoter” (see paragraphs 0086-0088).  

Note, the teachings of Pule use the terms “spacer” and “hinge” synonymously to describe the extracellular portion of any CAR that elevates the binding domain from the cell surface (see, e.g., paragraphs 0013, 0019, 0048, 0055, 0059).

At paragraphs 0005-0006 Pule further teaches, “Most cancers cannot be differentiated from normal tissues on the basis of a single antigen. Hence, considerable ‘on-target off-tumour’ toxicity occurs whereby normal tissues are damaged by the therapy…. The predicted problem of 

However, Pule does not explicitly teach a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to…HLA-A2…wherein the cell surface antigen is expressed on the surface of tumor cells of a subject; ii) an intracellular domain comprising a signal transduction element, wherein the signal transduction element is homologous to a signal transduction element of LIR1; and iii) a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain.

Consistent with the teachings at paragraphs 0005-0006 of Pule, Morgan teaches anti-Her2 directed CAR T-cells have adverse effects in the lung where it was hypothesized that these therapeutics are recognizing Her2-expressing normal lung tissue (see Morgan at page 847, Table 2 and right col., 1st full paragraph, and at page 849, left col., lines 20-39).  Similar to Morgan, Sun teaches another Her2-based CAR T-cell therapeutic which would be expected to be beneficial in the treatment of several cancer types including breast cancer (see page 9, left col., 1st full paragraph).  In this same paragraph, Sun refers to the toxic effects of Her2-based CAR T-cell therapy disclosed by Morgan et al., and suggests a few strategies that could be useful in attempting shut down the CAR should it cause toxicity, e.g., with an inducible suicide gene, or at least ensure that CAR expression is short lived, e.g., by using mRNAs to drive transient expression of the Her2-based CAR.

That said, it would have been obvious to the ordinarily skilled artisan considering the teachings of Pule, Morgan and Sun that the iCAR strategy of Pule could be implemented for the treatment of Her2-expressing breast cancer patients in way that would side-step the disadvantage of having 

In this regard, the skilled artisan would have been aware that many breast cancer patients (around 50%) are believed to have compromised HLA class I gene expression due to loss of heterozygosity at one or more MHC alleles, β2m and MEMO-1 (see McEvoy at Abstract; at page 234-235 bridging sentence; at page 241 col. bridging sentence and in the first full paragraph of the right col. on page 241).  As shown in Fig. 3 of McEvoy a substantial number of breast cancer patients have directly lost heterozygosity of “HLA-A.”

Thus, it would have been obvious to one of ordinary skill in the art interested in treating breast cancer in a patient in need thereof by administering T-cells expressing an ErbB2-targeted activating CAR that the killing activity of said T-cells could be controlled with an inhibitory CAR having based on an HLA-A specific antigen binding domain.  As to the particular HLA-A specific antigen binding domain to be used, it further would have been obvious to one of ordinary skill in the art to use an antibody that binds the HLA-A2 allele since this allele is frequent in all ethnic groups as described by Ellis in their Abstract, Introduction and in Table 1.

Given the prior art teachings described above, one of ordinary skill in the art would have been motivated to make, and one of ordinary skill in the art would have had a reasonable expectation of effectively making an effector immune cell comprising a vector having (a) a nucleic acid molecule encoding an inhibitory chimeric antigen receptor (iCAR) construct, the iCAR construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to HLA-A2, said HLA-A2 being expressed at diminished levels on the surface of breast cancer cells as compared to healthy cells in the same patient due to loss of heterozygosity in the cancer cells; ii) an intracellular domain comprising a signal transduction element such as the LILRB1 signal transduction element described by Pule; and iii) a hinge/spacer domain and a transmembrane domain linking the extracellular domain to the intracellular domain, and (b) further comprising a nucleotide sequence encoding an activating chimeric antigen receptor (aCAR) construct, wherein the aCAR construct comprises: i) an extracellular domain that specifically binds to the ErbB2 breast cancer tumor associated antigen; nd promoter.

As described above, the ordinarily skilled artisan would have been motivation to make such an aCAR and iCAR comprising effector immune cell because such a cell would be reasonably expected to offer a better safety profile, at least in those patients having breast cancer diminished HLA-A2 expression due to loss of heterozygosity at HLA-A, β2m and/or the MEMO-1 loci, than equipping an aCAR only effector cell with an inducible suicide gene or ensuring transient CAR expression by transfecting effector cells with mRNA.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

62400737, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘737 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for an iCAR that specifically binds to HLA-A2.

Thus, the claimed invention is entitled to the benefit of priority as of the effective filing date of instant application, 9/28/17.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644